Exhibit 10.7.2
SECOND AMENDMENT TO
AMENDED AND RESTATED COMMON SHORT CODE LICENSE AGREEMENT
          This Second Amendment (“2nd Amendment”), to the Amended and Restated
Common Short Code License Agreement, dated as of the 22nd day of May, 2009
between NeuStar, Inc., a Delaware corporation, with offices located at 46000
Center Oak Plaza, Building X, Sterling, VA 20166 (“NeuStar”) and CTIA — The
Wireless Association (“CTIA”), a District of Columbia non-profit corporation,
located at 1400 16th Street, NW, Suite 600, Washington, DC 20036.
          WHEREAS, NeuStar entered into an Amended and Restated Common Short
Code License Agreement with the CTIA (“License Agreement”) dated June 2, 2008 to
develop and maintain a database of common short codes, to process common short
code applications and assign common short codes to applicants and to engage in
other Additional Services on behalf of members of the wireless industry;
          WHEREAS, NeuStar and CTIA entered into a 1st Amendment to change the
application form by adding additional fields of information to be supplied by
Applicants and Registrants (“CSC 3.0 Phase 1”).
          WHEREAS, the Parties desire to document the business rules and legal
terms and conditions for implementing CSC 3.0 Phase 1, including amending
certain terms of the License Agreement and the Registrant Sublicense Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

  I.   Definitions.

  A.   “Acceptable Use Policy” or “AUP” shall mean the acceptable use policy
that governs the use of Common Short Codes as well as the policies and
procedures associated with its enforcement.     B.   “Amended Assignment
Guidelines” has the meaning assigned to it in Section VI below.     C.  
“Campaign Content Provider” shall mean an entity that owns, has the right to
use, and/or distributes the content transmitted or distributed through an
individual advertising campaign associated with the CSC. Such advertising may be
in any media, including print, broadcast, and electronic media. A Campaign
Content Provider may also be a CSC Content Provider. The term Campaign Content
Provider is not limited to parties that are listed in the “Campaign Content
Provider” field on the CSC application, provided that NeuStar will not be
obligated to determine whether such information listed in the “Campaign Content
Provider” field is accurate and/or complete.     D.   “Content Provider” shall
mean an entity that owns or has the right to content, including content that is
sent to the End User though the CSC and advertising or promotional content
associated with a CSC campaign. This includes both the CSC Content Provider and
Campaign Content Provider.     E.   “CSC Content Provider” shall mean an entity
that owns, has the right to use, and/or distributes the content transmitted or
distributed through a CSC to the end user. A CSC Content Provider may also be a
Campaign Content Provider. The term CSC Content Provider is not limited to
parties that are listed in the “CSC Content Provider” field on the CSC
application, provided that NeuStar will not be obligated to determine whether
such information listed in the “CSC Content Provider” field is accurate and/or
complete.

2nd Amendment to Amended and Restated Common Short Code License Agreement
(final)
May 2009
Page 1 of 6

 



--------------------------------------------------------------------------------



 



  F.   “CSC 3.0 Phase 1 Launch Date” shall mean the date mutually agreed by the
Parties as the date in which the features and functionality set forth in the 1st
Amendment are placed into production.     G.   “CTIA Monitoring Agent” means the
entity authorized by CTIA to monitor compliance with the AUP and certain aspects
of the RSA.     H.   “CTIA Monitoring Agent Contact” means the CTIA-authorized
person or persons to whom Registry refers all questions regarding the AUP, Red
Flag Indicators, and/or the enforcement of the AUP.     I.   “Delegate User”
means an entity whom the Registrant provides access to one or more of their CSC
Applications, Renewal Applications or Registrations for the purpose of adding,
deleting, editing or modifying information required by the Registry for
processing the CSC application for approval once Applicant has agreed to RSA.  
  J.   “Red Flag Indicator” shall mean a flag applied by CTIA’s Monitoring Agent
associated with a specific Content Provider for specific violation(s) of the AUP
or industry best practices on one or more CSC campaigns or CSCs.     K.   “Red
Flag Indicator File” shall have the meaning set forth in III.B.3.     L.  
“Registrant” shall mean the entity that agrees to the terms of the Registrant
Sublicense Agreement.     M.   “Restricted User” shall mean the Content Provider
that receives a Red Flag Indicator.     N.   “SCA” shall mean Standard Campaign
Application, which is the application that a Registrant must submit to the
Registry to submit a CSC campaign.     O.   Terms used in this 2nd Amendment and
not otherwise defined shall have the same meaning set forth in the License
Agreement and 1st Amendment.

II.   Registry Implementation of CSC 3.0 Phase 1 SCA.

  A.   Registry shall be responsible for collecting all information set forth in
the SCA as set forth in the 1st Amendment in the manner described therein as of
the CSC 3.0 Phase 1 Launch Date.     B.   Registry shall ensure that the Content
Provider’s name is not located in the then-current Red Flag Indicator File. As
stated in Section 7.2 of the Amended Assignment Guidelines, NeuStar shall use
commercially reasonable efforts to determine whether there is a match between
the Content Provider’s name and the name specified in the then-current Red Flag
Indicator File.

III.   AUP Business Rules.

  A.   Acceptable Use Policy.

  1.   CTIA shall be responsible for the creation, development, implementation,
disclosure of, and administration of the AUP. The AUP will contain a
comprehensive list of restrictions, the violation of which will result in the
issuance of a Red Flag Indicator.     2.   The AUP shall be published by the
CTIA on the Internet at http://www.ctia.org/business_resources/short code/by no
later than May 22, 2009. CTIA may not change such link unless it provides no
less than thirty (30) days advance written notice to the Registry.     3.   The
AUP shall be incorporated by reference in the Registrant Sublicense Agreement,
attached hereto as Exhibit 1 (“RSA”).

2nd Amendment to Amended and Restated Common Short Code License Agreement
May 2009
Page 2 of 6

 



--------------------------------------------------------------------------------



 



  4.   In addition, the Registry shall post links to the AUP on the CSC Website
as mutually agreed by the Parties.

  B.   Enforcement of AUP.

  1.   CTIA, either itself or through the CTIA Monitoring Agent, shall be solely
responsible for (a) monitoring compliance of the AUP by the Registrant and the
Content Provider, (b) notifying Content Providers about alleged violations of
the AUP, (c) informing Content Providers about the ramifications of violations
of the AUP and associated Red Flag Indicators, (d) adjudicating disputes over
AUP violations and (e) answering questions and providing customer support
regarding all issues associated with the AUP. Except as set forth in this 2nd
Amendment, NeuStar shall not have any obligation to do any of the above. CTIA
will develop processes for a Restricted User to dispute the issuance of a Red
Flag Indicator or to remedy the violation and thus remove the Red Flag
Indicator. The specifics of these processes will not be included in the AUP, and
may change as a result of CTIA and/or wireless carrier requirements. However, in
the event of the issuance of a Red Flag Indicator, CTIA will communicate to the
Restricted User(s), and where CTIA deems appropriate, any affected Registrants
or other impacted Content Providers, the details of the process applicable to
that violation for disputing and remedying the violation. CTIA and the wireless
carriers reserve the right to permanently restrict certain Restricted Users in
the event of repeated and/or serious violations.     2.   Contacts.

  a.   CTIA/Monitoring Agent. CTIA has appointed Jeff Simmons to serve as the
initial primary contact and the CTIA Monitoring Agent Contact between Registry,
the Monitoring Agent and CTIA regarding CTIA’s and Registry’s respective
obligations under this 2nd Amendment. Such contact may be changed at any time
upon fifteen (15) days written notice to Registry.     b.   In addition, upon
execution of this 2nd Amendment, CTIA shall provide to Registry the complete
contact information, including name, address, e-mail address and phone number of
the CTIA Monitoring Agent Contact which the Registry will refer to Registrants,
Applicants and/or 3rd parties if they have any questions regarding their CSCs as
they relate to the AUP and other policies pertaining to the appropriate use of
CSCs, monitoring agent results, issuance or removal of Red Flag Indicators, or
monitoring reports or how to access more information regarding monitoring. CTIA
acknowledges that NeuStar shall not have any responsibility to provide any
customer support regarding these issues.

  3.   Red Flag Indicators. CTIA, will be responsible for issuing Red Flag
Indicators to those Content Providers who have failed to comply with the
published AUP. The list of those in violation and the corresponding data as
detailed in Section 7.2

2nd Amendment to Amended and Restated Common Short Code License Agreement
May 2009
Page 3 of 6

 



--------------------------------------------------------------------------------



 



      of the Amended Assignment Guidelines, will be submitted to the Registry on
a daily basis (every business day) through FTP file exchange.     4.   Registry
Obligations upon Receipt of Red Flag Indicator.

  a.   In accordance with the requirements specified in the Assignment
Guidelines, CTIA shall submit to NeuStar a maximum of one file per day
containing a list of all the Restricted Users (“Red Flag Indicator File”) and
any available corresponding data necessary for NeuStar to fulfill its
obligations regarding the Restricted Users.     b.   CTIA shall notify Registry
at least thirty (30) days prior to the date in which NeuStar shall begin
implementing the processes and procedures set forth in Section 7.2 of the
Amended Assignment Guidelines.         If the specific requirements regarding
the treatment of Restricted Users contained in the Assignment Guidelines change
in a way that requires Additional Services from Registry (as defined in the
Amended and Restated Common Short Code License Agreement) such changes require
the consent of both Parties.

IV.   Registrant Sublicense Agreement

  A.   As of the CSC 3.0 Phase 1 Launch Date, the Registry shall require all new
CSC Applicants and CSC Registrants seeking to renew CSCs to agree to the
Registrant Sublicense Agreement set forth in Exhibit 1 (“CSC 3.0 RSA”).     B.  
The CSCA 3.0 Phase 1 Launch Date will be no earlier than 20 days after a
communication is sent to all Registrants containing a link to the new RSA. Such
communication will be composed and transmitted by Registry, but CTIA will have
the right to edit and approve the communication in its sole discretion. Registry
shall send out such communication within five (5) days of receiving it from
CTIA.

V. Indemnity. The following indemnification obligations shall be added to those
specified in Section 12.1 of the License Agreement and shall be subject to the
applicable provisions in Article 12. The CTIA shall indemnify, defend, and hold
harmless the Registry, including its directors officers, employees, agents and
affiliates from any against any losses, damages, settlement, recovery, judgment,
expenses and costs (including reasonable attorneys’ fees), or liabilities as a
result of any claims or demands against Registry by a Third party that are
caused by, or arise out of, (a) the AUP, (b) any action or inaction of the CTIA
or the CTIA Monitoring Agent related to the monitoring of CSCs (c) the
implementation or enforcement of the AUP against any Content Provider,
Registrant, Applicant or other CSC User, or (d) an allegation that the AUP,
monitoring or enforcement is not in compliance with any applicable law, rule,
regulation, order of any governmental (including any regulatory or
quasi-regulatory) agency or contract. In addition, for the avoidance of doubt,
the foregoing indemnification obligations shall not be subject to the limitation
of liability exclusions or monetary caps set forth in Section 13.1 of the
License Agreement.
VI. Amendments to the Assignment Guidelines
2nd Amendment to Amended and Restated Common Short Code License Agreement
May 2009
Page 4 of 6

 



--------------------------------------------------------------------------------



 



The Parties hereby agree to delete Exhibit D to the License Agreement and
replace such Exhibit with the new Exhibit D, attached hereto as Exhibit 2
(“Amended Assignment Guidelines”). The Parties further agree that the addition
of the following sections to Amended Assignment Guidelines from the original
Exhibit D are deemed material and therefore may not be changed absent mutual
agreement of the Parties. These include Sections 3(d), 3.4, 4.1, 4.2 and the
entirety of Article 7.
VII. Except as specifically modified by this Second Amendment, the terms and
conditions of the License Agreement shall remain in full force and effect
        IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
duly executed as of the date first written above.

                              NEUSTAR, INC       CTIA           By:   /s/
Bradley Smith       By:   /s/ Michael Altschul                          
 
  Name:   Bradley Smith           Name:   Michael Altschul    
 
  Title:   VP and Corporate Controller           Title:   Senior Vice President,
General Counsel    
 
  Date:   May 26, 2009           Date:   5-22-2009    

2nd Amendment to Amended and Restated Common Short Code License Agreement
May 2009
Page 5 of 6

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO THE SECOND AMENDMENT TO THE
AMENDED AND RESTATED COMMON SHORT CODE AGREEMENT
[NEW RSA]
2nd Amendment to Amended and Restated Common Short Code License Agreement
May 2009
Page 6 of 6

 